DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 26 April 2022 have been fully considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45, 47-48, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the phrase “a Dv50 of greater than or equal to 0.21” in lines 17-18. It is unclear what units this value refers to. For purposes of examination, claim 41 is interpreted as instead reciting “a Dv50 of greater than or equal to 0.21- microns.”
Claims 42-45, 47-48, and 51 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41-45, 47-48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold et al. (US-20090004478-A1) (previously cited) in view of Dronen et al. (US-20150034238-A1) (previously cited), Amin et al. (US-9801297-B2) (previously cited), Gupta et al. (WO-2017148742-A1) (previously cited), and Matsukawa et al. (US-8603626-B2) (previously cited).
Regarding claim 41, Baetzold teaches a protective cover for an electronic device (Baetzold, Abstract, Par. 0002 and 0074), the protective cover comprising: a first unitary thermoplastic polymer (Transmissive film layer) film having first and second opposed major surfaces (Baetzold, Par. 0008 and 0077-0079); a low surface energy abrasion resistant layer disposed on the first major surface of the first unitary thermoplastic polymer film (hardcoat) (Baetzold, Abstract, Par. 0025, 0077-0079, and Fig. 1-3), wherein the low surface energy abrasion resistant layer comprises an at least partially cured curable composition, the curable composition comprising components: a) 40 to 75 weight percent of urethane (meth)acrylate compound, based on the total weight of components a) to d) (Baetzold, Par. 0010-0019); b) a (meth)acrylate monomer that is not a urethane (meth)acrylate compound (Baetzold, Par. 0022-0023); c) a silicone-containing compound (Baetzold, Par. 0025); and d) a photoinitiator (Baetzold, Par. 0044). Baetzold further teaches a first adhesive layer proximate and securely bonded to the second major surface of the first unitary thermoplastic polymer film (Baetzold, Par. 0009, 0066, and 0075). Baetzold’s urethane methacrylate satisfies the functionality limitation as it gives Ebecryl 8301 (aliphatic urethane hexacrylate) as an option (Baetzold, Par. 0086) which is the same as the instant specification page 5. Baetzold’s urethane methacrylate content range overlaps the claimed ranges of 70 to 95 weight percent and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Baetzold further teaches that the protective cover comprises a central planar section having first and second opposed major surfaces and the low surface energy abrasion resistant layer is disposed on the outer surface of the central planar section (Baetzold, Fig. 1-3). Baetzold further teaches that the curable composition includes alumina particles in an amount of 0 wt.% to 30 wt.% (Baetzold, Par. 0035 and claim 13). Baetzold further teaches that the low surface energy abrasion resistant layer (hardcoat) has a thickness of 5 microns (Baetzold, Par. 0012-0013, 0077, and 0096). 
Baetzold is silent regarding the curable composition comprising 0.5 to 2 weight percent of silicone (meth)acrylate, based on the total weight of components a) to d).
Dronen teaches a protective cover for electronic devices (Dronen, Abstract, Par. 0002) comprising a layer (joining layer) which comprising urethane methacrylate, a photoinitiator, and a silicone methacrylate wherein the silicone methacrylate is in an amount of up to 2.0 wt.% (Dronen, Par. 0008, 0010, 0042, and 0045), which overlaps the claimed range of 0.5 to 2 weight percent, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Baetzold and Dronen are analogous art as they both teach protective covers for electronic devices comprising a layer which comprising urethane methacrylate, a photoinitiator, and a silicone-containing compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dronen to modify Baetzold and include up to 2.0 wt.% of silicone methacrylate in Baetzold’s curable composition. This would allow for improved adhesion of the low surface energy abrasion resistant layer (Dronen, Par. 0008 and 0042).
Modified Baetzold is silent regarding the central planar section being bounded by at least two linear side sections, wherein the at least two linear side sections extend out of plane from the central planar section to define inner and outer surfaces of the protective cover.
Amin teaches a protective cover for electronic devices wherein the protective cover comprises a central plan bounded by two linear side sections wherein the two linear side sections extend out of plane form the central planar section to define inner and outer surfaces of the protective cover (Amin, Col. 18 Line 38 – Col. 19 Line 15 and Fig. 6).
Since both modified Baetzold and Amin are analogous art as they both teach protective covers for electronic devices, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Amin and included two linear side sections extending out from the central plane of modified Baetzold. This would allow for the ability to fully cover a device and cover a curved device (Amin, Col. 18 Line 38 – Col. 19 Line 15).
Modified Baetzold is silent regarding the curable composition comprising2 to 20 weight percent (meth)acrylate monomer having a (meth)acrylate functionality of 1, based on the total weight of the components a) to d), wherein the (meth) acrylate monomer is not a urethane (meth)acrylate compound.
Gupta teaches an abrasion resistant curable composition with improved protective properties for electronic devices (Gupta, Abstract, Page 1 Line 28 – Page 2 Line 12, Page 7 Lines 3-9, and Page 9 Lines 20-26). Gupta further teaches that the curable composition comprises a urethane (meth)acrylate and a photoinitiator (Gupta, Page 3 Line 6 – Page 4 Line 28 and Page 11 Line 5 – Page 12 Line 22). Gupta further teaches that the curable composition comprises a non-urethane methacrylate that is an alkoxylated tetrahydrofurfuryl (meth)acrylate in a content range of less than 5% by weight (Gupta, Page 12 Line 25 – Page 14 Line 15), which overlaps the claimed range of 2 to 20 weight percent and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Gupta’s non-urethane methacrylate satisfies the limitation regarding a methacrylate monomer having a methacrylate functionality of 1 as it gives alkoxylated tetrahydrofurfuryl (meth)acrylate) as an option which is the same as the instant application claim 47.
Since both modified Baetzold and Gupta are analogous art as they both teach abrasion resistant curable compositions with improved protective properties wherein the curable composition comprises a urethane methacrylate, a nonurethane methacrylate, and a photoinitiator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gupta and add Gupta’s alkoxylated tetrahydrofurfuryl methacrylate to the curable composition of modified Baetzold in the content range of Gupta. This would allow for a curable composition with improved protective properties (Gupta, Page 1 Line 33 – Page 2 Line 12).
Modified Baetzold is silent regarding the alumina particles being alpha alumina particles having a Dv50 of from 0.1 to 1 micron and greater than or equal to 0.21 microns.
Matsukawa teaches a protective film for electronic devices comprising an abrasion resistant layer (surface protective layer) (Matsukawa, Abstract, Col. 1 Lines 5-15 and Col. 1 Line 50 – Col. 2 Line 18), wherein the abrasion resistant layer comprises a curable composition comprising urethane methacrylate and alpha alumina particles to improve abrasion resistance (Matsukawa, Col. 4 Line 9 – Col. 5 Line 46 and Col. 8 Lines 45-59). Matsukawa further teaches that the alpha alumina particles have a mean diameter of from 30% to 200% of the film thickness (Matsukawa, Col. 8 Lines 45-59) and that the film has a thickness of 0.2 to 6.0 microns (Matsukawa, Abstract and Claim 1). This results in a Dv50 of the alpha alumina particles of from 0.06 to 12.0 microns, which overlaps the claimed range of from greater than or equal to 0.21 to 1 micron and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Baetzold and Matsukawa are analogous art as they both teach protective films for electronic devices comprising an abrasion resistant layer which comprises a curable composition comprising urethane methacrylate and alumina particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Matsukawa and use alpha-alumina particles of Matsukawa as the alumina particles of modified Baetzold. This would improve abrasion resistance of the low surface energy abrasion resistant layer (Matsukawa, Col. 8 Lines 45-59).
Regarding claim 42, modified Baetzold teaches that the protective cover further comprises a second unitary thermoplastic polymer film having two opposed major surfaces, the second unitary thermoplastic polymer film being proximate and securely bonded to the first adhesive layer; and a second adhesive layer proximate and securely bonded to the second unitary thermoplastic polymer film opposite the first adhesive layer (Baetzold, Par. 0066, 0075, and 0081).
Regarding claim 43, modified Baetzold teaches that the first and second adhesive layers are pressure-sensitive adhesive layers (Baetzold, Par. 0081).
Regarding claim 44, modified Baetzold teaches that the protective cover is thermoformed (Baetzold, Par. 0051).
Regarding claim 45, modified Baetzold teaches that the photoinitiator is present (Baetzold, Par. 0044).
Regarding claim 47, modified Baetzold teaches that the component b) comprises alkoxylated tetrahydrofurfuryl (meth)acrylate (Gupta, Page 12 Line 25 – Page 14 Line 15).
Regarding claim 48, modified Baetzold teaches that in the component a), the urethane (meth)acrylate compound includes a biuret group (Baetzold, Par. 0027-0032).
Regarding claim 51, modified Baetzold teaches that the curable composition comprises 0 wt.% to 30 wt.% of the alpha alumina particles (Baetzold, Par. 0035 and claim 13; Matsukawa, Col. 8 Lines 45-59), which overlaps the claimed range of 0.2 to 3 weight percent, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Response to Arguments
Applicant’s remarks and amendments filed 24 June 2022 have been fully considered.
On page 4 of the remarks, Applicant first argues that Baetzold teaches alumina particles with a diameter outside of the claimed range of the newly amended independent claim 1. This is not found persuasive for the following reason:
A new grounds of rejection has been made as stated above. The new grounds of rejection relies upon using the alpha alumina particles of previously cited Matsukawa as the alumina particles of Baetzold. Matsukawa teaches alpha alumina particles having a diameter of from 0.06 to 12.0 microns, which renders obvious the claimed diameter range as stated in the grounds of rejection above. Therefore, Baetzold in view of Matsukawa render obvious the claimed alpha alumina particles. 
Secondly, on page 4 of the remarks, Applicant argues that one of ordinary skill in the art would have no motivation or expectation of success to combine Baetzold with Gupta as they have different chemistries. This is not found persuasive for the following reason:
Baetzold and Gupta are both analogous art as they both teach abrasion resistant curable compositions with improved protective properties wherein the curable composition comprises urethane methacrylate, a nonurethane methacrylate, and a photoinitiator. While Baetzold and Gupta have different methods of curing, this would not dissuade one of ordinary skill in the art from adding Gupta’s alkoxylated tetrahydrofurfuryl methacrylate to the curable composition of Baetzold. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta provides motivation for the combination, such as allowing the curable composition to have improved protective properties (Gupta, Page 1 Line 33 – Page 2 Line 12).
Therefore, one of ordinary skill in the art would look towards the analogous art of Baetzold and Gupta with similar chemical compositions, and add Gupta’s alkoxylated tetrahydrofurfuryl methacrylate to the curable composition of Baetzold, with a reasonable expectation of improving protective properties, see MPEP 2143.
Thirdly, on pages 4-5 of the remarks, Applicant argues that the grounds of rejection relies upon hindsight reasoning. This is not found persuasive for the following reason:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current grounds of rejection, all knowledge is taken from the prior art references and non is gleaned from the Applicant’s disclosure. While there may be other ways to combine the prior art references, one of ordinary skill in the art would be motivated to make each combination as stated in the previous grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782